DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-20 are pending in the present application.
Applicant’s election without traverse of Group I, drawn to a viral expression construct and a composition comprising the same viral expression construct, in the reply filed on 07/07/2022 is acknowledged.
Applicant further elected the following species without traverse: (a) ITRs as additional sequences; (b) base pairs 87-2658 and 5256-6740 of SEQ ID NO: 29 or a sequence having at least 90% identity to SEQ ID NO: 29; (c) adeno-associated virus vector as a species of a viral vector.
Accordingly, claims 15-20 were withdrawn from further consideration because they are directed to a non-elected invention.
Therefore, claims 1 and 4-14 are examined on the merits herein with the above elected species.
Claim Objections
Claim 4 is objected to because the terms “CMV” and “RSV” should be spelled out in full at the first occurrence of the terms.  
Similarly, claim 4 is also objected to because terms “ITRs” and “bGH” should be spelled out at the first occurrence of these terms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is unclear what is encompassed by the limitation “wherein the viral expression construct is represented by a nucleotide sequence”.  This is because it is unclear whether the recited nucleotide sequence is only a representative (or represented by) of the viral expression construct, and that the viral expression construct may be represented by other nucleotide sequences.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  Should Applicant intend to claim a viral expression construct comprising a nucleotide sequence comprising the sequence recited in the Markush group of claim 6, then claim it as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/007458 (IDS) in view of Felber et al (US 2011/0166210; IDS).
The claims are directed to a viral expression construct comprising: a) a nucleotide sequence encoding an insulin (e.g., having at least 80% identity to SEQ ID NO:1) operably linked to a first promoter (e.g., preferably a CMV promoter); b) a nucleotide sequence encoding a glucokinase (e.g., having at least 80% identity to SEQ ID NO: 2) operably linked to a second promoter (e.g., preferably a RSV promoter), wherein the first and the second promoters are positioned in reverse orientation within the expression construct and are located adjacent to each other; and a composition comprising the same viral expression construct.
WO 2012/007458 disclosed at least a gene therapy composition comprising at least a first vector carrying and allowing the expression of insulin gene (Ins) having the CDS of SEQ ID NO: 1 and at least a second vector carrying and allowing the expression of glucokinase gene (GcK) having the CDS of SEQ ID NO: 2, wherein the vectors are adeno-associated virus based vectors, preferably type I AAV (AAV1) vectors (see at least Summary of the Invention; particularly page 5, line 30 continues to line 9 on page 8; page 13, line 27 continues to line 20 on page 14; sequence listing; and Examples 1-8).  The CDS of SEQ I NO: 1 exhibits 99.4% sequence identity to SEQ ID NO: 1 of the present application, while the CDS of SEQ ID NO: 2 displays 80.1% sequence identity to SEQ ID NO: 2 of the present application (please refer to the attached sequence searches below).  Exemplary vectors show that the insulin gene is operably linked to a CMV promoter and polyA signal from human growth hormone (hGH) flanked by the two ITRs, or the insulin or glucokinase gene is operably linked to a CMV promoter and SV40 late pA flanked by two AAV ITRs (examples 2; Fig. 5 and Figs. 19-20).  WO 2012/007458 also stated explicitly “As alternative, the gene therapy compositions of present invention comprises a single vectors carrying and allowing the expression of both genes (Ins and GcK) operatively linked” (page 13, lines 21-23).  
	WO 2012/007458 did not teach explicitly at least a viral expression construct comprising a) a nucleotide sequence encoding an insulin operably linked to a first promoter; b) a nucleotide sequence encoding a glucokinase operably linked to a second promoter, wherein the first and second promoters are positioned in reverse orientation within the expression construct and are located adjacent to each other.
	Before the effective filing date of the present application (01/07/2015), Felber et al taught a single dual expression vector comprising two independent expression cassettes: (i) a first nucleic acid encoding the alpha unit under the control of a first promoter,  and (ii) a second nucleic acid encoding the beta unit under the control of a second promoter; for improving the expression of heterodimeric and multimeric cytokines and other proteins of mammalian origin, including IL-12 family cytokine heterodimers, that produces increased levels of expression (see at least Brief Summary of the Invention; particularly paragraphs 92-93, 105-106, 108-111, 114-115).  Felber et al also disclosed that the promoter or promoters can be viral or oncoviral constitutive promoters (e.g., human CMV promoter, RSV (Rous sarcoma virus) promoter, SV40 (simian virus 40) promoter) or inducible promoters (e.g., zinc-inducible metallothionine promoter, a tetracycline-repressible system) (paragraphs 108-111); that the single dual expression vector can be a viral vector (e.g., lentiviruses, retroviruses, adenoviruses) (paragraphs 115 and 144).  Exemplary dual-promoter expression vectors show that the first and second promoters are positioned in reverse orientation and are located adjacent to each other within the single dual expression construct (Figs. 2, 6, 12; and paragraph 114).  Felber et al also taught that a composition comprising the disclosed vectors and nucleic acids in a pharmaceutically acceptable carrier and excipient (paragraph 41; and claims 16 and 45).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of WO 2012/007458 by also preparing a gene therapy composition comprising a single dual expression viral vector comprising two independent expression cassettes for the expression of both Ins and GcK genes in the arrangement and orientation as those of dual-promoter expression vectors taught by Felber et al as presented above, including the use of the oncoviral constitutive RSV promoter for expressing the GcK gene.  
	An ordinary skilled artisan would have been motivated to carry out the above modifications because Felber et al already taught successfully a single dual expression vector comprising two independent expression cassettes: (i) a first nucleic acid encoding the alpha unit under the control of a first promoter, and (ii) a second nucleic acid encoding the beta unit under the control of a second promoter; for improving the expression of heterodimeric and multimeric cytokines and other proteins of mammalian origin; with exemplary dual-promoter expression vectors contain the first and second promoters positioned in reverse orientation and located adjacent to each other within the single dual expression construct, and a composition comprising a dual expression vector in a pharmaceutically acceptable carrier or excipients.  Moreover, please note that the primary WO 2012/007458 reference already taught that in an alternative embodiment the gene therapy composition comprises a single vector carrying and allowing the expression of both genes (Ins and GcK) operatively linked.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of WO 2012/007458 and Felber et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified composition resulting from the combined teachings of WO 2012/007458 and Felber et al as set forth above is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/007458 (IDS) in view of Felber et al (US 2011/0166210; IDS) as applied to claims 1, 4-5, 7-12 and 14 above, and further in view of Li et al (Gene Therapy 16:43-51, 2009; IDS).
The teachings of WO 2012/007458 and Felber et al were already presented above.  However, none of the cited references teaches specifically the use of a mini CMV promoter as the first promoter operably linked to a nucleic acid sequence encoding an insulin.
Before the effective filing date of the present application (01/07/2015), Li et al investigated various known promoters, including CMV and mini-CMV promoters, for expression of the α-1 antitrypsin gene after AAV2 transduction of mouse muscle; and they found that CMV promoter has 10-fold the activity of the mini-CMV promoter and that Chr19 and its sub-fragments have little or no enhancer function in coupling to the mini-CMV promoter for expression in mouse muscle (see at least the Abstract; section titled “The enhancer function of the Chr19 fragment through muscular injection of AAV vector” on pages 45-46; and particularly Figures 4-5).  Li et al also demonstrated that the AAV2 ITRs have modest, yet significant, enhancer function when coupling to CMV and/or miniCMV promoters (page 45, right col., last paragraph; and Figure 3b). 
It would have been obvious for an ordinary skilled artisan to further modify the combined teachings of WO 2012/007458 and Felber et al by also utilizing a mini-CMV promoter for expressing insulin, in light of the teachings of Li et al as presented above.
	An ordinary skilled artisan would have been motivated to further carry out the above modification because Li et al already demonstrated successfully that mini-CMV promoter is functional for the expression of the α-1 antitrypsin gene after AAV2 transduction of mouse muscle.  Moreover, the primary WO2012/007458 reference already stated that “[e]ven basal (low) levels of expression of insulin and glucokinase may result in a dramatic improvement of the disease profile in terms of quality of life (better glycermic control) and reduction of insulin requirements” (page 7, lines 14-17).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of WO 2012/007458, Felber et al and Li et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified composition resulting from the combined teachings of WO 2012/007458, Felber et al and Li et al, as set forth above is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,033,638. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a viral expression construct comprising elements a)-e) as recited in independent claim 1, and wherein the construct comprises a nucleotide sequence having at least 95% identity with the viral expression construct sequence of SEQ ID NO: 11, 15, 27 or 29, a composition and a pharmaceutical composition comprising the same viral expression construct in U.S. Patent No. 11,033,638 anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claims 1, 4 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,033,638 in view of Felber et al (US 2011/0166210; IDS) and Li et al (Gene Therapy 16:43-51, 2009; IDS).
Claims 1, 4 and 10-13 of the present application differ from claims 1-5 of U.S. Patent No. 11,033,638 in reciting specifically that the pharmaceutical composition comprises a pharmaceutically acceptable carrier or excipient; and/or the CMV promoter is a mini CMV promoter. 
Before the effective filing date of the present application (01/07/2015), Felber et al taught a single dual expression vector comprising two independent expression cassettes: (i) a first nucleic acid encoding the alpha unit under the control of a first promoter,  and (ii) a second nucleic acid encoding the beta unit under the control of a second promoter; for improving the expression of heterodimeric and multimeric cytokines and other proteins of mammalian origin, including IL-12 family cytokine heterodimers, that produces increased levels of expression (see at least Brief Summary of the Invention; particularly paragraphs 92-93, 105-106, 108-111, 114-115).  Exemplary dual-promoter expression vectors show that the first and second promoters are positioned in reverse orientation and are located adjacent to each other within the single dual expression construct (Figs. 2, 6, 12; and paragraph 114).  Felber et al also taught that a composition comprising the disclosed vectors and nucleic acids in a pharmaceutically acceptable carrier and excipient (paragraph 41; and claims 16 and 45).
Additionally, Li et al  already investigated various known promoters, including CMV and mini-CMV promoters, for expression of the α-1 antitrypsin gene after AAV2 transduction of mouse muscle; and they found that CMV promoter has 10-fold the activity of the mini-CMV promoter and that Chr19 and its subfragments have little or no enhancer function in coupling to the mini-CMV promoter for expression in mouse muscle (see at least the Abstract; section titled “The enhancer function of the Chr19 fragment through muscular injection of AAV vector” on pages 45-46; and particularly Figures 4-5).  Li et al also demonstrated that the AAV2 ITRs have modest, yet significant, enhancer function when coupling to CMV and/or miniCMV promoters (page 45, right col., last paragraph; and Figure 3b). 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify at least issued claims 1-5 of U.S. Patent No. 11,033,638 by also preparing a gene therapy composition comprising the viral expression construct in a pharmaceutically acceptable carrier or exicipient; as well as using miniCMV promoter for expressing the Ins gene in light of the teachings of Felber et al and Li et al as presented above.
	An ordinary skilled artisan would have been motivated to carry out the above modifications because Felber et al already taught successfully a composition comprising a dual expression vector in a pharmaceutically acceptable carrier or excipients; while Li et al already demonstrated successfully that mini-CMV promoter is functional for the expression of the α-1 antitrypsin gene after AAV2 transduction of mouse muscle.  
An ordinary skilled artisan would have a reasonable expectation of success in light of issued claims 1-5 of U.S. Patent No. 11,033,638, the teachings of Felber et al and Li et al as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 1, 4-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,309,534 in view of Felber et al (US 2011/0166210; IDS) and Li et al (Gene Therapy 16:43-51, 2009; IDS).
The instant claims are directed to a viral expression construct comprising: a) a nucleotide sequence encoding an insulin (e.g., having at least 80% identity to SEQ ID NO:1) operably linked to a first promoter (e.g., preferably a CMV promoter); b) a nucleotide sequence encoding a glucokinase (e.g., having at least 80% identity to SEQ ID NO: 2) operably linked to a second promoter (e.g., preferably a RSV promoter), wherein the first and the second promoters are positioned in reverse orientation within the expression construct and are located adjacent to each other; and a composition comprising the same viral expression construct.
Claims 1-6 of U.S. Patent No. 9,309,534 are directed to gene therapy composition which comprises a single vector carrying and allowing the expression of both an insulin gene (Ins) and a glucokinase gene (Gck) operatively linked, wherein the vector contains (i) the CDS of SEQ ID NO. 1 for the Ins gene and the CDS of SEQ ID NO. 4 for the Gck gene, (ii) the CDS of SEQ ID NO. 3 for the Ins gene and the CDS of SEQ IDNO. 4 for the Gck gene, or (iii) the CDS of SEQ ID NO. 3 for the Ins gene and the CDS of SEQ IDNO. 2 for the Gck gene, the same gene therapy composition wherein the vector is an adeno-associated virus based vector, and preferably AAV1; and a method of treating diabetes to a subject in need thereof comprising administering to the subject a therapeutically effective dose of the same gene therapy composition. 
Claims 1, 4-5 and 7-14 of the present application differ from claims 1-6 of U.S. Patent No. 9,309,534 in reciting specifically at least that a nucleotide sequence encoding an insulin operably linked to a first promoter (e.g., a CMV promoter or a mini-CMV promoter) and a nucleotide sequence encoding a glucokinase operably linked to a second promoter (e.g., a RSV promoter), wherein the first and second promoters are positioned in reverse orientation within the expression construct and are located adjacent to each other. 
Before the effective filing date of the present application (01/07/2015), Felber et al taught a single dual expression vector comprising two independent expression cassettes: (i) a first nucleic acid encoding the alpha unit under the control of a first promoter,  and (ii) a second nucleic acid encoding the beta unit under the control of a second promoter; for improving the expression of heterodimeric and multimeric cytokines and other proteins of mammalian origin, including IL-12 family cytokine heterodimers, that produces increased levels of expression (see at least Brief Summary of the Invention; particularly paragraphs 92-93, 105-106, 108-111, 114-115).  Felber et al also disclosed that the promoter or promoters can be viral or oncoviral constitutive promoters (e.g., human CMV promoter, RSV (Rous sarcoma virus) promoter, SV40 (simian virus 40) promoter) or inducible promoters (e.g., zinc-inducible metallothionine promoter, a tetracycline-repressible system) (paragraphs 108-111); that the single dual expression vector can be a viral vector (e.g., lentiviruses, retroviruses, adenoviruses) (paragraphs 115 and 144).  Exemplary dual-promoter expression vectors show that the first and second promoters are positioned in reverse orientation and are located adjacent to each other within the single dual expression construct (Figs. 2, 6, 12; and paragraph 114).  Felber et al also taught that a composition comprising the disclosed vectors and nucleic acids in a pharmaceutically acceptable carrier and excipient (paragraph 41; and claims 16 and 45).
Additionally, Li et al  already investigated various known promoters, including CMV and mini-CMV promoters, for expression of the α-1 antitrypsin gene after AAV2 transduction of mouse muscle; and they found that CMV promoter has 10-fold the activity of the mini-CMV promoter and that Chr19 and its subfragments have little or no enhancer function in coupling to the mini-CMV promoter for expression in mouse muscle (see at least the Abstract; section titled “The enhancer function of the Chr19 fragment through muscular injection of AAV vector” on pages 45-46; and particularly Figures 4-5).  Li et al also demonstrated that the AAV2 ITRs have modest, yet significant, enhancer function when coupling to CMV and/or miniCMV promoters (page 45, right col., last paragraph; and Figure 3b). 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify at least issued claims 1-6 of U.S. Patent No. 9,309,534 by also preparing a gene therapy composition comprising a single dual expression viral vector comprising two independent expression cassettes for the expression of both Ins and GcK genes in the arrangement and orientation as those of dual-promoter expression vectors taught by Felber et al as presented above, including the use of the oncoviral constitutive RSV promoter for expressing the GcK gene; as well as using CMV promoter or miniCMV promoter for expressing the Ins gene in light of the teachings of Felber et al and Li et al as presented above.
	An ordinary skilled artisan would have been motivated to carry out the above modifications because Felber et al already taught successfully a single dual expression vector comprising two independent expression cassettes: (i) a first nucleic acid encoding the alpha unit under the control of a first promoter, and (ii) a second nucleic acid encoding the beta unit under the control of a second promoter; for improving the expression of heterodimeric and multimeric cytokines and other proteins of mammalian origin; with exemplary dual-promoter expression vectors contain the first and second promoters positioned in reverse orientation and located adjacent to each other within the single dual expression construct, and a composition comprising a dual expression vector in a pharmaceutically acceptable carrier or excipients.  Additionally, Li et al already demonstrated successfully that mini-CMV promoter is functional for the expression of the α-1 antitrypsin gene after AAV2 transduction of mouse muscle.  Moreover, US Patent No. 9,309, 534 already stated that “[e]ven basal (low) levels of expression of insulin and glucokinase may result in a dramatic improvement of the disease profile in terms of quality of life (better glycermic control) and reduction of insulin requirements” (col. 9, line 66 continues to line 3 of col. 10).
An ordinary skilled artisan would have a reasonable expectation of success in light of issued claims 1-6 of U.S. Patent No. 9,309,534, the teachings of Felber et al and Li et al as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             

Sequence 2
Patent No. 9309534
APPLICANT: BOSCH TUBERT, Fatima
;  APPLICANT:AYUSO LOPEZ, Eduard
;  APPLICANT:CALLEJAS CASTINEIRAS, David
;  TITLE OF INVENTION: Gene therapy composition for use in diabetes treatment
;  FILE REFERENCE: 027413-000041
;  CURRENT APPLICATION NUMBER: US/13/809,777
;  CURRENT FILING DATE: 2013-01-11
;  PRIOR APPLICATION NUMBER: PCT/EP2011/061847 (WO 2012/007458)
;  PRIOR FILING DATE: 2011-07-12
;  PRIOR APPLICATION NUMBER: EP10169309.1
;  PRIOR FILING DATE: 2010-07-12

  Query Match             80.1%;  Score 1129;  DB 25;  Length 4132;
  Best Local Similarity   88.4%;  
  Matches 1238;  Conservative    0;  Mismatches  160;  Indels    3;  Gaps    1;

Qy          9 ATGGCGATGGATGTCACAAGGAGCCAGGCCCAGACAGCCTTGACTCTGGTAGAGCAGATC 68
              ||||| ||||||   |||||| |    ||||||      ||||||||||| |||||||||
Db       1397 ATGGCTATGGATACTACAAGGTGTGGAGCCCAG---TTGTTGACTCTGGTCGAGCAGATC 1453

Qy         69 CTGGCAGAGTTCCAGCTGCAGGAGGAGGACCTGAAGAAGGTGATGAGACGGATGCAGAAG 128
              |||||||||||||||||||||||||| |||||||||||||||||||| ||||||||||||
Db       1454 CTGGCAGAGTTCCAGCTGCAGGAGGAAGACCTGAAGAAGGTGATGAGCCGGATGCAGAAG 1513

Qy        129 GAGATGGACCGCGGCCTGAGGCTGGAGACCCATGAAGAGGCCAGTGTGAAGATGCTGCCC 188
              ||||||||||| |||||||||||||||||||| || ||||||||||| |||||| | |||
Db       1514 GAGATGGACCGTGGCCTGAGGCTGGAGACCCACGAGGAGGCCAGTGTAAAGATGTTACCC 1573

Qy        189 ACCTACGTGCGCTCCACCCCAGAAGGCTCAGAAGTCGGGGACTTCCTCTCCCTGGACCTG 248
              ||||||||||| |||||||||||||||||||||||||| ||||| |||||| | ||||||
Db       1574 ACCTACGTGCGTTCCACCCCAGAAGGCTCAGAAGTCGGAGACTTTCTCTCCTTAGACCTG 1633

Qy        249 GGTGGCACTAACTTCAGGGTGATGCTGGTGAAGGTGGGAGAAGGTGAGGAGGGGCAGTGG 308
              || || || |||||||| ||||||||||| || |||||||| || ||||  |||||||||
Db       1634 GGAGGAACCAACTTCAGAGTGATGCTGGTCAAAGTGGGAGAGGGGGAGGCAGGGCAGTGG 1693

Qy        309 AGCGTGAAGACCAAACACCAGATGTACTCCATCCCCGAGGACGCCATGACCGGCACTGCT 368
              ||||||||||| |||||||||||||||||||||||||||||||||||||| |||||||| 
Db       1694 AGCGTGAAGACAAAACACCAGATGTACTCCATCCCCGAGGACGCCATGACGGGCACTGCC 1753

Qy        369 GAGATGCTCTTCGACTACATCTCTGAGTGCATCTCCGACTTCCTGGACAAGCATCAGATG 428
              ||||||||||| |||||||||||||| |||||||| |||||||| |||||||||||||||
Db       1754 GAGATGCTCTTTGACTACATCTCTGAATGCATCTCTGACTTCCTTGACAAGCATCAGATG 1813

Qy        429 AAACACAAGAAGCTGCCCCTGGGCTTCACCTTCTCCTTTCCTGTGAGGCACGAAGACATC 488
              || |||||||| |||||||||||||||||||||||||| |||||||||||||||||| | 
Db       1814 AAGCACAAGAAACTGCCCCTGGGCTTCACCTTCTCCTTCCCTGTGAGGCACGAAGACCTA 1873

Qy        489 GATAAGGGCATCCTTCTCAACTGGACCAAGGGCTTCAAGGCCTCAGGAGCAGAAGGGAAC 548
              || ||||||||||| ||||| ||||||||||||||||||||||| |||||||||||||||
Db       1874 GACAAGGGCATCCTCCTCAATTGGACCAAGGGCTTCAAGGCCTCTGGAGCAGAAGGGAAC 1933

Qy        549 AATGTCGTGGGGCTTCTGCGAGACGCTATCAAACGGAGAGGGGACTTTGAAATGGATGTG 608
              ||  |||| || ||||| ||||| ||||||||  |||||||||||||||| |||||||||
Db       1934 AACATCGTAGGACTTCTCCGAGATGCTATCAAGAGGAGAGGGGACTTTGAGATGGATGTG 1993

Qy        609 GTGGCAATGGTGAATGACACGGTGGCCACGATGATCTCCTGCTACTACGAAGACCATCAG 668
              |||||||||||||| ||||| |||||||| ||||||||||||||||| |||||||  || 
Db       1994 GTGGCAATGGTGAACGACACAGTGGCCACAATGATCTCCTGCTACTATGAAGACCGCCAA 2053

Qy        669 TGCGAGGTCGGCATGATCGTGGGCACGGGCTGCAATGCCTGCTACATGGAGGAGATGCAG 728
              || |||||||||||||| |||||||| |||||||||||||||||||||||||| ||||||
Db       2054 TGTGAGGTCGGCATGATTGTGGGCACTGGCTGCAATGCCTGCTACATGGAGGAAATGCAG 2113

Qy        729 AATGTGGAGCTGGTGGAGGGGGACGAGGGCCGCATGTGCGTCAATACCGAGTGGGGCGCC 788
              ||||||||||||||||| ||||| ||||| |||||||||||||| || ||||||||||||
Db       2114 AATGTGGAGCTGGTGGAAGGGGATGAGGGACGCATGTGCGTCAACACGGAGTGGGGCGCC 2173

Qy        789 TTCGGGGACTCCGGCGAGCTGGACGAGTTCCTGCTGGAGTATGACCGCCTGGTGGACGAG 848
              ||||||||||| ||||||||||| |||||||| ||||||||||||||  ||||||| || 
Db       2174 TTCGGGGACTCGGGCGAGCTGGATGAGTTCCTACTGGAGTATGACCGGATGGTGGATGAA 2233

Qy        849 AGCTCTGCAAACCCCGGTCAGCAGCTGTATGAGAAGCTCATAGGTGGCAAGTACATGGGC 908
              ||||| || |||||||||||||||||||| |||||| |||| ||||| ||||| ||||||
Db       2234 AGCTCAGCGAACCCCGGTCAGCAGCTGTACGAGAAGATCATCGGTGGGAAGTATATGGGC 2293

Qy        909 GAGCTGGTGCGGCTTGTGCTGCTCAGGCTCGTGGACGAAAACCTGCTCTTCCACGGGGAG 968
              |||||||| || ||||||||||| | ||| |||||||| ||||| || |||||||| |||
Db       2294 GAGCTGGTACGACTTGTGCTGCTTAAGCTGGTGGACGAGAACCTTCTGTTCCACGGAGAG 2353

Qy        969 GCCTCCGAGCAGCTGCGCACACGCGGAGCCTTCGAGACGCGCTTCGTGTCGCAGGTGGAG 1028
              ||||| |||||||||||||| || || || || ||||| || |||||||| || ||||||
Db       2354 GCCTCGGAGCAGCTGCGCACGCGTGGTGCTTTTGAGACCCGTTTCGTGTCACAAGTGGAG 2413

Qy       1029 AGCGACACGGGCGACCGCAAGCAGATCTACAACATCCTGAGCACGCTGGGGCTGCGACCC 1088
              |||||| | || ||||| ||||||||| |||||||||| ||||| |||||||| ||||||
Db       2414 AGCGACTCCGGGGACCGAAAGCAGATCCACAACATCCTAAGCACTCTGGGGCTTCGACCC 2473

Qy       1089 TCGACCACCGACTGCGACATCGTGCGCCGCGCCTGCGAGAGCGTGTCTACGCGCGCTGCG 1148
              ||   ||||||||||||||| |||||||| ||||| || |||||||| || ||||| || 
Db       2474 TCTGTCACCGACTGCGACATTGTGCGCCGTGCCTGTGAAAGCGTGTCCACTCGCGCCGCC 2533

Qy       1149 CACATGTGCTCGGCGGGGCTGGCGGGCGTCATCAACCGCATGCGCGAGAGCCGCAGCGAG 1208
              || |||||||| || || || || || ||||| || ||||||||||| |||||||| |||
Db       2534 CATATGTGCTCCGCAGGACTAGCTGGGGTCATAAATCGCATGCGCGAAAGCCGCAGTGAG 2593

Qy       1209 GACGTAATGCGCATCACTGTGGGCGTGGATGGCTCCGTGTACAAGCTGCACCCCAGCTTC 1268
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||| ||||||
Db       2594 GACGTGATGCGCATCACTGTGGGCGTGGATGGCTCCGTGTACAAGCTGCACCCGAGCTTC 2653

Qy       1269 AAGGAGCGGTTCCATGCCAGCGTGCGCAGGCTGACGCCCAGCTGCGAGATCACCTTCATC 1328
              ||||||||||| || ||||| |||||||||||||| |||| |||||| ||||||||||||
Db       2654 AAGGAGCGGTTTCACGCCAGTGTGCGCAGGCTGACACCCAACTGCGAAATCACCTTCATC 2713

Qy       1329 GAGTCGGAGGAGGGCAGTGGCCGGGGCGCGGCCCTGGTCTCGGCGGTGGCCTGTAAGAAG 1388
              || || ||||||||||| ||| |||| || || |||||||| ||||||||||| ||||||
Db       2714 GAATCAGAGGAGGGCAGCGGCAGGGGAGCCGCACTGGTCTCTGCGGTGGCCTGCAAGAAG 2773

Qy       1389 GCCTGTATGCTGGGCCAGTGA 1409
              || || ||||||| |||||||
Db       2774 GCTTGCATGCTGGCCCAGTGA 2794


Sequence 1, Patent No. 9309534
APPLICANT: BOSCH TUBERT, Fatima
;  APPLICANT:AYUSO LOPEZ, Eduard
;  APPLICANT:CALLEJAS CASTINEIRAS, David
;  TITLE OF INVENTION: Gene therapy composition for use in diabetes treatment
;  FILE REFERENCE: 027413-000041
;  CURRENT APPLICATION NUMBER: US/13/809,777
;  CURRENT FILING DATE: 2013-01-11
;  PRIOR APPLICATION NUMBER: PCT/EP2011/061847 (WO 2012/007458)
;  PRIOR FILING DATE: 2011-07-12
;  PRIOR APPLICATION NUMBER: EP10169309.1
;  PRIOR FILING DATE: 2010-07-12


  Query Match             99.4%;  Score 347;  DB 25;  Length 2165;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 TTCTGCCATGGCCCTGTGGATGCGCCTCCTGCCCCTGCTGGCGCTGCTGGCCCTCTGGGG 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1301 TTCTGCCATGGCCCTGTGGATGCGCCTCCTGCCCCTGCTGGCGCTGCTGGCCCTCTGGGG 1360

Qy         62 ACCTGACCCAGCCGCAGCCTTTGTGAACCAACACCTGTGCGGCTCAGATCTGGTGGAAGC 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1361 ACCTGACCCAGCCGCAGCCTTTGTGAACCAACACCTGTGCGGCTCAGATCTGGTGGAAGC 1420

Qy        122 TCTCTACCTAGTGTGCGGGGAACGAGGCTTCTTCTACACACCCAGGACCAAGCGGGAGGC 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1421 TCTCTACCTAGTGTGCGGGGAACGAGGCTTCTTCTACACACCCAGGACCAAGCGGGAGGC 1480

Qy        182 AGAGGACCTGCAGGTGGGGCAGGTGGAGCTGGGCGGGGGCCCTGGTGCAGGCAGCCTGCA 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1481 AGAGGACCTGCAGGTGGGGCAGGTGGAGCTGGGCGGGGGCCCTGGTGCAGGCAGCCTGCA 1540

Qy        242 GCCCTTGGCCCTGGAGGGGTCGCGACAGAAGCGTGGCATTGTGGAACAATGCTGTACCAG 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1541 GCCCTTGGCCCTGGAGGGGTCGCGACAGAAGCGTGGCATTGTGGAACAATGCTGTACCAG 1600

Qy        302 CATCTGCTCCCTCTACCAGCTGGAGAACTACTGCAACTAGACGCAGC 348
              |||||||||||||||||||||||||||||||||||||||||||||||
Db       1601 CATCTGCTCCCTCTACCAGCTGGAGAACTACTGCAACTAGACGCAGC 1647